MEMORANDUM **
Rosy Maite Santos-Rodriguez and her two minor children, Eduardo Josué Merida-Santos and Astor Donaldo Merida-Santos, natives and citizens of Guatemala, petition for review of an order of the Board of Immigration Appeals (“BIA”) dismissing their appeal from an immigration judge’s (“IJ”) order denying their applications for asylum, withholding of removal and protection under the Convention Against Torture. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider the petitioners’ claims that they received ineffective assistance of counsel and that the IJ erred by not allowing them to apply for adjustment of status because the petitioners failed to raise these issues on direct appeal to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 676-78 (9th Cir.2004).
To the extent the petitioners challenge the BIA’s December 8, 2004 order denying their motion to reopen, we lack jurisdiction because they did not file a timely petition for review of that order. See 8 U.S.C. § 1252(b)(1).
By failing to challenge the BIA’s order dismissing their appeal from the IJ’s denial of asylum, petitioners have waived the only issue properly before this court. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
*717PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.